DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/26/2021 and 8/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al., US 2020/0043903 (hereinafter “Kasai”).
Regarding claim 1, Kasai teaches (at least in Figure 3) a light-emitting module comprising: a light-guiding plate (1) having a first main surface (1c) serving as a light extracting surface and a second main surface (1d) located opposite to the first main surface, a recess (1b) being defined in the second main surface by at least one lateral surface and a base surface (see Figure 3); a wavelength conversion member (12) disposed in the recess of the light-guiding plate, the wavelength conversion member having a first surface facing the base surface defining the recess, a second surface opposite to the first surface, and at least one lateral surface between the first surface and the second surface; at least one light-emitting element (11) bonded to the second surface of the wavelength conversion member; a light-transmissive member (14) disposed between the at least one lateral surface defining the recess and the at least one lateral surface of the wavelength conversion member; and a light-reflective member (13 and 15) covering the second main surface of the light- guiding plate and lateral surfaces of the at least one light-emitting element.
Regarding claim 2, Kasai further teaches the light-reflective member covers a portion of the second surface of the wavelength conversion member (13).
Regarding claim 3, Kasai further teaches the lateral surfaces of the at least one light-emitting element are located inward of the at least one lateral surface of the wavelength conversion member (light member 11 is narrower than wavelength member 12).
Regarding claim 4, Kasai further teaches the wavelength conversion member has a thickness equal to or greater than a depth of the recess (see Figure 3).
Regarding claim 5, Kasai further teaches the wavelength conversion member has a thickness smaller than a depth of the recess (see Figure 3).
Regarding claim 6, Kasai further teaches a portion of the light-reflective member is located inside the recess in a plan view (15).
Regarding claim 7, Kasai further teaches the light-reflective member is in contact with the at least one lateral surface defining the recess (15).
Regarding claim 8, Kasai further teaches a light-transmissive bonding member bonding the wavelength conversion member and the at least one light-emitting element (19), wherein the light-transmissive bonding member covers a portion of the lateral surfaces of the at least one light-emitting element (see Figure 3).
Regarding claim 9, Kasai further teaches the light-guiding plate defines a depression in the first main surface (1a).
Regarding claim 10, Kasai further teaches the depression in the first main surface overlaps the recess in the second main surface in a plan view (1a overlaps recess).
Regarding claim 11, Kasai further teaches a plurality of additional light-emitting elements, wherein the light-guiding plate further includes a plurality of additional recesses in the second main surface, and the additional light-emitting elements respectively overlap the additional recesses in a plan view (see Figure 3).
Regarding claim 12, Kasai further teaches the lateral surfaces of the at least one light-emitting element are located inward of the at least one lateral surface of the wavelength conversion member (Figure 3, element 11 is narrower than wavelength conversion member 12).
Regarding claim 13, Kasai further teaches the wavelength conversion member has a thickness equal to or greater than a depth of the recess (Figure 3).
Regarding claim 14, Kasai further teaches the wavelength conversion member has a thickness smaller than a depth of the recess (see Figure 3, both element 12 and 13 fit into depth of recess).
Regarding claim 15, Kasai further teaches a portion of the light-reflective member is located inside the recess in a plan view (15).  
Regarding claim 16, Kasai further teaches the light-reflective member is in contact with the at least one lateral surface defining the recess (15).
Regarding claim 17, Kasai further teaches a light-transmissive bonding member bonding the wavelength conversion member and the at least one light-emitting element (19), wherein the light-transmissive bonding member covers a portion of the lateral surfaces of the at least one light-emitting element (see Figure 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875